DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claim 1, 5, 6, 8, 10, 12, and 14 have been amended.
Claim 4 has been cancelled.
Claims 21 and 22 are new.
Currently, claims 1-3 and 5-22 are pending and being considered for examination.
Response to Arguments
Applicant’s arguments, see pgs. 7-8, filed 08/09/2021, with respect to claims 1-3, 7-9 and 18-20 have been fully considered and are persuasive.  The rejection of claims 1-3, 7-9 and 18-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the method of claim 1, including each of the limitations and specifically forming a cover layer at least partly embedding the semiconductor structures and at least partly covering the lower source/drain layer; forming trenches in the cover layer, the trenches extending through the cover layer between at least a subset of the rows; etching metal line trenches between the at least a subset of the rows, wherein etching the metal line trenches comprises etching claim 21, including each of the limitations and specifically wherein each upper source/drain metal contact is formed on upper source/drain portions of the semiconductor structures of at least two consecutive rows, for the same reasons as mentioned for claim 10 in the previous office action mailed on 05/13/2021.
The prior art of record does not anticipate or make obvious the method of claim 22, including each of the limitations and specifically prior to or after forming the metal lines, forming trenches in the lower source/drain layer between a number of the rows of the array;-5-Application No.: 16/835,786 Filing Date:March 31, 2020filling the trenches formed between the number of the rows with an insulating material, thereby dividing the lower source/drain layer into a number of lower source/drain layer portions, wherein at least one metal line trench and metal line are formed in each lower source/drain layer portion, for the same reasons as mentioned for claim 12 in the previous office action mailed on 05/13/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.			
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        8/27/21